UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOHN ANTONIO CASILLAS,                       )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )      Civil Action No. 07-1621 (RWR)
                                             )
UNITED STATES DEPARTMENT OF                  )
JUSTICE,                                     )
                                             )
       Defendant.                            )



                                 MEMORANDUM OPINION

       The plaintiff, John Antonio Casillas, filed a pro se complaint against the United States

Department of Justice (“DOJ”) under the Freedom of Information Act (“FOIA”), 5 USC § 552,

and the Privacy Act, 5 USC § 552a. The defendant has moved for summary judgment and filed

declarations in support of its motion. Casillas has filed a cross-motion for summary judgment,

also with supporting declarations. Because the record shows unequivocally that the DOJ fulfilled

its obligations under the FOIA, its motion will be granted and all other pending motions will be

denied as moot.

                                        BACKGROUND

       Casillas, a federal prisoner, has submitted a sworn statement appended to his complaint

explaining

       that every court judgment is a lien, both Civil and Criminal. Criminal Judgment
       and Chattel Morgages [sic] are packaged as Mortgaged backed securities and sold
       under Fannie Mae and Ginny Mae to investors, these judgments are sold to pay
       the interest on the Mortgages backed securities already sold. Fact is, that the
       “UNITED STATES CORPORATION” has created commercial paper for each
       inmate in prison and put a price on him hypothecate that price many times.
       Correctional Corporation of America (Nashville, Tennessee) creates the bonds,
       and Lehman Brothers underwrite those bonds for being bought and sold on the
       world financial markets. All stock, Bond, commercial paper are held by the
       Depository Trust Company, 55 Water St., New York, NY 10041, and are the
       actual owners of the Mortgage backed securities, and are the beneficial owners.

Compl., Aff. of John Antonio Casillas at 2. With that apparent understanding, Casillas directed a

FOIA/PA request to DOJ, asking for the following documents related to his criminal case:

       (1) Criminal Case Bonding Information, (2) Commercial Bond Certification,
       (3) Noted Criminal Case Bonding and/or the Bond(s) which secured the financing
       and/or the pledge for the financing of the Criminal case listed above, (4) Certified
       true and correct copies of the Bond(s) and identification number(s), (5) Certified
       indication of the amount secured per Bond per each offense charged, (6) The
       expiration date and specified interest for the specified length of time of these
       Bond(s), (7) Which government body and/or whom or what “persons,” i.e.,
       corporations, companies, associations, firms, partnerships, societies, joint stock
       companies, individuals and/or officers (a) secured the Bond(s) (b) hold the
       Bond(s), (8) Any and a[ll] other records and data concerning the Bond(s) not
       otherwise exempt [under the FOI and Privacy Acts].

Def.’s Mot. for Summ. J. (“Def.’s Mot.”), Decl. of Dione J. Stearns (“Stearns Decl.”), Ex.1 at 1

(punctuation added). In a subsequent letter clarifying his request, Casillas reiterated that he was

requesting “DISCLOSURE OF ALL CRIMINAL BONDS, BONDING, or otherwise as to:

U.S.A. v. JOHN ANTONIO CASILLAS, criminal case, CR-90-0314 (CCC), U.S. District Court

of Puerto Rico. (AUSA Rose E. Rodriguez Velez).” Id. Ex. 3.

       The request was forwarded for processing to the Executive Office of the United States

Attorneys (“EOUSA”), the component of the DOJ where criminal case records are maintained

until they are sent to storage. Stearns Decl. ¶ 5. EOUSA forwarded the request to its contact in

the United States Attorneys Office (“USAO”) in the District of Puerto Rico (“DPR”), where the

case referred to in Casillas’s request was prosecuted. Def.’s Mot., Decl. of Isabel Munoz Acosta

(“Munoz Acosta Decl.”) ¶ 4. A search of the Legal Information Network System (“LIONS”)


                                                -2-
using Casillas’s name revealed that records relating to him were stored at the Federal Records

Center. Id. ¶ 5. After Casillas’s records were retrieved, they were manually searched and

reviewed for the bond information requested. Id. ¶¶ 6-7. No responsive documents were located

in his file. Id. ¶ 8. EOUSA notified Casillas that no responsive documents were found, Casillas

appealed the determination, and EOUSA’s determination was affirmed. See Def.’s Mot., Stearns

Decl., Exs. 4, 5, 6.

        Casillas then filed this civil action seeking an order requiring the defendant to disclose

“the BONDS whereabouts . . . existing in Criminal Case No. 90 CR 0314 CC.” Compl. at 2; see

also id. at 1 (seeking “full disclosure and release of records of all Criminal Bonds, Bondings,

Chattel Morgage [sic] or, otherwise as to: UNITED STATES OF AMERICA V. JOHN

ANTONIO CASILLAS. Criminal Case: CR 90-0314 CC; U.S. District of Puerto Rico, (AUSA

ROSA EMILIA RODRIQUEZ VELES)”). The defendant filed a motion for summary judgment,

describing in detail the scope and design of its search for the documents, and the results. See

Def.’s Mot., Stearns Decl., Munoz Acosta Decl. In his opposition, Casillas contends that under

the FOIA, he “is entitled to the documents found in LIONS and the Federal Records Center.”

Opp’n at 3. Casillas also asserts that he is entitled to answers to his interrogatories, to a Vaughn

index and to proof of authentication. Id. at 5.

                                           DISCUSSION

        Summary judgment is appropriate when there is “no genuine issue as to any material fact

and [] the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). In a

FOIA suit, an agency is entitled to summary judgment once it demonstrates that no material facts

are in dispute and that it conducted a search of records in its custody or control, Kissinger v.


                                                  -3-
Reporters Committee for Freedom of the Press, 445 U.S. 136, 150-51 (1980), that was

reasonably calculated to uncover all relevant information, Weisberg v. Dep’t of Justice, 745 F.2d

1476, 1485 (D.C. Cir. 1984), which either has been released to the requestor or is exempt from

disclosure. Students Against Genocide v. Dep’t of State, 257 F.3d 828, 833 (D.C. Cir. 2001). To

show that its search “us[ed] methods which can be reasonably expected to produce the

information requested,” Oglesby v. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990); see also

Campbell v. United States Dep’t of Justice, 164 F.3d 20, 27 (D.C. Cir. 1998), the agency may

submit affidavits or declarations that explain in reasonable detail and in a nonconclusory fashion

the scope and method of the search. Perry v. Block, 684 F.2d 121, 126 (D.C. Cir. 1982). In the

absence of contrary evidence, such affidavits or declarations reflecting a search reasonably

calculated to uncover all relevant information are sufficient to demonstrate an agency’s

compliance with the FOIA. Perry, 684 F.2d at 127. A search need not be exhaustive, Miller v

United States Dep’t of State, 779 F.2d 1378, 1383 (8th Cir. 1985), and the adequacy of a search

is not determined by its results, but by the method of the search itself. Weisberg, 745 F.2d at

1485. An agency’s failure to find a particular document does not necessarily indicate that its

search was inadequate. Wilbur v. CIA, 355 F.3d 675, 678 (D.C. Cir. 2004); Nation Magazine v.

United States Customs Serv., 71 F.3d 885, 892 n.7 (D.C. Cir. 1995).

       It is undisputed that EOUSA conducted a search of Casillas’s criminal case file for

information relating to bonds, and that it found no responsive records. DOJ’s submissions

establish that the search was reasonable, and the plaintiff has not offered any evidence to

challenge the reasonableness of the search. On this basis, the defendant is entitled to judgment as

a matter of law.


                                               -4-
       Casillas’s contention that he is entitled to records beyond the scope of his request, which

was expressly limited to information related to bonds associated with his criminal case, is

contrary to law. The FOIA does not obligate an agency to search for or release records that are

not within the scope of the initial request. “It would be untenable to hold that, as the [FOIA]

litigation proceeds, a plaintiff, by continually adding new requests . . . could command a priority

based on the date of the initial request.” Biberman v. FBI, 528 F. Supp. 1140, 1143 (S.D.N.Y

1982) (quoted in Kowalczyk v. Dep’t of Justice, 73 F.3d 386, 388-39 (D.C. Cir. 1996).

       Nor is Casillas entitled to a Vaughn index or answers to his interrogatories. A Vaughn

index is not required in every FOIA case, and there is no need for a Vaughn index where there

are no responsive records to describe in a Vaughn index. See Voinche v. FBI, 412 F. Supp. 2d

60, 65 (D.D.C. 2006) (noting that “an agency does not have to provide an index per se,” but may

instead “satisfy its burden by other means” including by “providing a detailed affidavit or

declaration”). As for the interrogatories, “FOIA actions typically do not involve discovery.”

People for the American Way Foundation v. Nat’l Park Service, 503 F. Supp. 2d 284, 308

(D.D.C. 2007). “Discovery in FOIA is rare and should be denied where[,]” as here, “an agency’s

declarations are reasonably detailed, submitted in good faith and the court is satisfied that no

factual dispute remains.” Schrecker v. Dep’t of Justice, 217 F. Supp. 2d 29, 35 (D.D.C. 2002).

Casillas’s demand for “authentication” is also unavailing, as federal law expressly permits the

use of declarations without notarization. See 28 U.S.C. § 1746.




                                                -5-
                                        CONCLUSION

       Because there is no genuine issue of material fact and the search for the requested

documents was reasonable, the defendant will be granted summary judgment and all other

pending motions will be denied as moot. A separate order accompanies this memorandum

opinion.

       SIGNED this 7th day of December, 2009.


                                                         /s/
                                             RICHARD W. ROBERTS
                                             United States District Judge




                                              -6-